Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-42, are pending in this application.
Restriction
37 CFR 1.135(a) specifies that an application becomes abandoned if applicant "fails to reply" to an office action within the fixed statutory period. This failure may result either from (A) failure to reply within the statutory period, or (B) insufficiency of reply, i.e., failure to file a "complete and proper reply, as the condition of the case may require" within the statutory period. 
The response by applicant filed 5/11/22, is not a complete and proper reply to the restriction requirement mailed 3/17/22. Under election of species in the restriction, section 2, requires applicant to identify parts of the species corresponding to each substituent in the corresponding formula. Applicant failed to meet this requirement. 
Therefore, the Examiner assumed in the species Ar1 is substituted aryl, R53 is aryl, X is SO2, W1 is CH2.  
Improper Markush Rejection
When an examiner determines that the members of a Markush group lack either a single structural similarity or a common use, or if the single structural similarity is a substantial structural feature of a chemical compound that is not essential to the common use, then a rejection on the basis that the claim contains an "improper Markush grouping" is appropriate (see subsection II). Note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1). 
Claims 2, 14-21, 24, 34-41, are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The grouping of compounds of the claims is improper because, the alternatives defined by the group do not share both a single structural similarity and a common use for the following reasons: 1) the compounds are different for each definition of Ar1, R53, X and W1, 
some of which have sub-definitions, and 2) there are non-specific aryl, cycloalkene, heteroaryl, heterocycloalkyl, heteroarylalkyl, heteroalkyl, which may be substituted.  
The single structural element shared by all the compounds is  
    PNG
    media_image1.png
    108
    80
    media_image1.png
    Greyscale
.  However, according to the specification 
    PNG
    media_image1.png
    108
    80
    media_image1.png
    Greyscale
 does not have the asserted utility. Therefore, the grouping of the compounds is improper.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
 The elected species is not found in condition for allowance but since the claims are drawn to method of use the search was extended to include compounds, wherein Ar1 is optionally substituted phenyl, X is SO2, W1 and R53 are as defined in the claims.  The search was stopped because prior arts were found and the non-elected species are not sufficiently few in numbers and have different structures.  The remaining non-elected species are held withdrawn from further consideration.
“If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.” MPEP 803.02 IIIA.
“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species.” MPEP 803.02 IIIA. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-13, 22-23, 25-33, 42, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to aspartyl beta-hydroxylase (ASPH) inhibitors, known today and those that may be discovered in the future. There are known ASPH, such as those cited in the specification.  To ascertain the inhibitors, one must read the specification and other external sources into the claims contrary to several precedent decisions by the US courts.  The specification fails to disclose enablement for ASPHs that are not disclosed in the specification but embraced by the claims. There are no disclosures of publications where such information may be found and the publications are not incorporated by reference. The invention is an invitation to a POSA to perform experiments using any known procedure to identify applicable ASPH inhibitors. There is no evidence in the specification that such experiments would work, and if successful the POSA would correctly be designated the inventor.
Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states: 
A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973).  .  .  .  Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
The term therapeutically effective amount in claims 23-42 implies the claims are for treatment, which is claimed in claims 1-22. For claims 1-22, to be effective, metastasis cancer must be suppressed. Therefore, claims 23-42 are substantial duplicates of claims 1-22. Under the US patent practice, duplicates or substantial duplicate claims cannot be in the same application. By deleting one of the duplicates the rejection would be overcome.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-42, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wands et al., US 2015/0210677 A1 (effective 9/21/12).
Wands et al., teach method of treating proliferative disease, such as cancer, by administering ASPH inhibitors. Administering is by conventional techniques [0036], [0211], [0215].  The cancer overexpressed ASPH, which is suppressed by the inhibitors [0005]. See the entire document, particularly, [0003], [0005]-[0057] and the following compounds, pp. 23-35:

    PNG
    media_image2.png
    306
    470
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    249
    459
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    750
    505
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    729
    503
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    751
    506
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    775
    481
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    748
    483
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    762
    496
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    757
    500
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    740
    500
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    762
    496
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    747
    490
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    770
    486
    media_image14.png
    Greyscale

In the compounds, wherein Ar1 is optionally substituted aryl or heteroaryl; R53 is optionally substituted alkyl, optionally substituted aryl or heteroaryl; X is SO2, CS or CO; W1 is a bond or CR50R51, and R50, R51 are H.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-42, are rejected under 35 U.S.C. 103(a) as being unpatentable over Wands et al., WO 2015/0210677 A1 (effective filed date 9/21/12). 
Applicant claims method of treating proliferative disease, such as cancer, by administering ASPH inhibitors. Administering is by conventional techniques (claims 22, 42), which are the same as Wands et al. [0036], [0211], [0215].  The cancer overexpressed ASPH and is suppressed by the inhibitors.  The compounds are the same as the prior art.
Determination of the scope and content of the prior art (MPEP 2141.01 
Wands et al., teach the same method by administering the same compounds. See as set forth under anticipatory rejection above. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Wands et al., is that applicant claims treatment of gastric, sarcoma and leukemia cancers.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR 550 US 398, 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the prior art, knowledge of those of ordinary skill in cancers and from the nature of the problem to be solved: 1) applicant wanted to treat cancers and 2) avoid the prior art.
Wands et al., treat proliferative (metastasis) disorder, such as cancer. It is well-known in the art that cancer embraced gastric, sarcoma and leukemia cancers.  There is no negative teaching away from gastric, sarcoma and leukemia cancers by the prior art.
Having known the teaching by the prior art, one of ordinary skill would have known and be motivated to claim treatment of any cancer at the time the invention was filed. The choice of gastric, sarcoma and leukemia cancers is an obvious modification available for the preference of an artisan.  There is reasonable expectation of success because the inventions are in the same field of endeavor.
Therefore, the instant invention is prima facie obvious from the teachings of the prior art.  
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         May 15, 2022